—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of the Town of Southampton dated July 30, 1998, granting a special exception permit and site plan approval for the construction of a nursing home by Payton Lane Nursing Home, Inc., the appeal is from a judgment of the Supreme Court, Suffolk County (Costello, J.), dated January 7, 2000, which, upon granting the respondents’ motion to dismiss the proceeding pursuant to CPLR 3211 (a) (10), denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Since the petitioners failed to join a necessary party, Payton Lane Properties, Inc., the Supreme Court properly dismissed the proceeding (see, CPLR 1001 [a]; see also, Matter of Save Our-Open Space v Planning Bd., 256 AD2d 581; Matter of Baker v Town of Roxbury, 220 AD2d 961; Matter of Llana v Town of Pittstown, 234 AD2d 881, 884).
The petitioners’ remaining contentions are without merit. Krausman, J. P., Friedmann, Feuerstein and Smith, JJ., concur. [As amended by unpublished order entered Sept. 24, 2001.]